Consent of Independent Registered Public Accounting Firm The Board of Directors Nationwide Life Insurance Company: We consent to our reports with respect to Nationwide VLI Separate Account-4 dated March 9, 2007 and for Nationwide Life Insurance Company and subsidiaries dated March 1, 2007 included herein, and to the reference to our firm under the heading “Services” in the Statement of Additional Information (File No. 333-43671).Our report for Nationwide Life Insurance Company and subsidiaries refers to the adoption of the American Institute of Certified Public Accountants’ Statement of Position 03-1, Accounting and Reporting by Insurance Enterprises for Certain Non-Traditional Long-Duration Contracts and for Separate Accounts, in 2004. /s/ KPMG LLP Columbus, Ohio February 6, 2008
